To compel respondent to audit relator’s claim for services rendered as policeman in the arrest of persons charged with offences against the laws of the State, under warrants issued by justices of the peace.
*1535Tbe circuit judge granted tbe writ, Affirmed June 4, 1895, with costs.
Tbe charter makes it the duty of policemen to serve and execute all process directed or delivered to them for service; gives to them the powers of constable and provides that they may serve and execute within the limits of the city any other process which by law a constable may serve, and that the expenses of the prosecutions before justices of the peace of the city, for violation of the criminal laws of the State, shall be paid by the county.